DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 4/18/22 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 5/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/503117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12, 19, and 22 directed to an invention non-elected without traverse.  Accordingly, claim 12, 19, and 22 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s terminal disclaimer, filed 5/26/22, has been fully considered and is persuasive with respect to the previously applied obviousness type double patenting rejections over US 16/503117 in view of Sandhage (and further Sandhage656 and Harada) therefore these rejections have been withdrawn.
Applicant’s arguments, filed 4/18/22, with respect to the 35 USC 103 rejections over Fletcher in view of Sandhage (and further Sandhage656, Bond, Harada, ASM where previously applied) have been fully considered and are persuasive.  Applicant argues that “Fletcher expressly teaches that sintering under a ‘high pressure’ is an ‘essential step’”. Further that Fletcher has relied upon a tailored high temperature, high pressure sintering “to obtain a final cermet body having the desired high strength, shock resistance, and electrical resistance”; while “nothing in Sandhage’022 suggests that liquid yttrium is capable of displacing niobium cations of solid niobium oxide to produce yttria and niobium metal.  Such a possibility is only found in Applicant’s present teachings….” And “ Finally if sintering were not performed under high pressures, it would not be reasonable for one skilled in the art to expect that an yttria-niobium composite would not have the desire physical attributes that Fletcher’s process is intended to produce, thereby rendering a pressureless process unsatisfactory for the intended purpose of Fletcher’s cermet.  In light of deficiencies with respect to predictability of replicating the same properties of high strength, shock resistance, and electrical resistance the previous rejections over Fletcher in view of Sandhage (and further Sandhage656, Bond, Harada, ASM where previously applied) have been withdrawn.   After further search and consideration, no further more apt prior art effectively satisfies these deficiencies with respect to the predictability and motivation of a pressureless reactive infiltration process within the full scope of the claims involving a fluid reactant comprising at least yttrium displacing niobium cations in the solid oxide reactant to produce at least yttria as a solid oxide reaction product and niobium metal as a solid metal reaction product.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness outweighs the evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712